Citation Nr: 1313704	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  10-25 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for glaucoma.

2.  Entitlement to service connection for hammer toes of the right foot.

3.  Entitlement to service connection for hammer toes of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1975.  He also had additional periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.

In December 2010, the Veteran testified at a personal hearing over which a Veterans Law Judge of the Board presided while at the RO.  In September 2012, the Veteran was notified that the Veterans Law Judge who had conducted the December 2010 hearing had since retired from the Board, and that the Veteran was offered the opportunity to testify at another hearing.  In October 2012,  the Veteran responded that he wanted to appear at another hearing.  The requested hearing was conducted before the undersigned Veterans Law Judge in Washington, DC, in March 2013.  A transcript of each hearing is of record.

This matter was previously before the Board in December 2011 at which time it was remanded for additional development.  It is now returned to the Board.  

The Veteran presently seeks to reopen a previously denied claim of service connection for glaucoma, last denied in March 2000.  The Veteran did not appeal the 2000 decision, and in order for VA to review the merits of the claim, new and material evidence must be received.  The  Board is required to address this aspect of the issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues are as captioned above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of service connection for glaucoma, on the merits, is addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  Service connection for glaucoma was denied by the RO in March 2000; the Veteran did not submit a notice of disagreement and new and material evidence was not received within a year.

2.  Evidence received since the March 2000 RO decision that denied service connection for glaucoma relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  Hammer toes of the right foot were not shown in service and are not shown to be related to any event or incident of service.

4.  Hammer toes of the left foot were not shown in service and are not shown to be related to any event or incident of service.


CONCLUSIONS OF LAW

1.  The March 2000 RO decision that denied service connection for glaucoma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).

2.  The additional evidence received since the March 2000 rating decision that denied service connection for glaucoma is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The Veteran does not have hammer toes of the right foot that are the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

4.  The Veteran does not have hammer toes of the left foot that are the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in November 2008, May 2009, November 2009, December 2011, and April 2012 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Specific to the request to reopen the previously denied claim of service connection for glaucoma, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the Board is taking favorable action as to the claim to reopen, further discussion of the adequacy of the notice under Kent will not be undertaken.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant reserve service, VA, and private medical treatment records have been obtained.  The Veteran's active service treatment records are unavailable.  In November 2009, the RO issued a Formal Finding on the Unavailability of Service Treatment Records.  There is a heightened obligation to assist a claimant in the development of his case and a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule in cases such as this where records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  There is no indication of any additional, relevant records that the RO failed to obtain.  

The Board further observes that this case was remanded in December 2011 in order to conduct an additional search for the Veteran's outstanding service treatment records.  In April 2012, the Appeals Management Center (AMC) issued an additional Formal Finding of Unavailability explaining the additional unsuccessful efforts which were undertaken in attempting to obtain the outstanding service treatment records.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the December 2011 remand directives such that no further action is necessary in this regard.  

The Board acknowledges that, to date, the Veteran has not been afforded a VA examination in regard to his claims of service connection for hammer toes of the right and left feet.  In determining whether the duty to assist requires that a VA examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The third factor above establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with active service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination is necessary in order to adjudicate the Veteran's claim of entitlement to service connection for hammer toes of the right and left feet.  Specifically, there is no indication, besides the Veteran's own statements, that he had such disability in service.  As will be explained further below, post-service reserve treatment records show that the Veteran indicated that he had never had foot trouble.  Further, the Veteran's statements are the only indication that his asserted disabilities may be related to his active service.  While there is a current diagnosis related to the right and left feet, without credible evidence of in-service incurrence or probative evidence that suggests a nexus to service, no examination is required. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Claim to Reopen

Service connection will be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2012).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2012).

Service connection for certain chronic diseases, such as arthritis, may be established based on a legal "presumption" for Veterans with 90 days or more of active service after December 31, 1946, by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection may be granted for a chronic disease identified in service and at any time thereafter.  38 C.F.R. § 3.303(b).

In this case, chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply, because hammer toes are not a chronic disease enumerated in the regulation listing named chronic diseases in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).  (The continuity of symptomatology avenue to service connection under regulation creating presumption of service connection for chronic diseases manifesting during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases.  38 C.F.R. §§ 3.303(b), 3.309(a).  In Walker, the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled in part Savage v. Gober, 10 Vet. App. 488, 497 (1997) to extent that 38 C.F.R. § 3.303(b) was applied to diseases not listed in 38 C.F.R. § 3.309(a). 

Active military service is defined to include any period of ACDUTRA in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24). 

While certain chronic diseases that are set forth in 38 C.F.R. § 3.309(a), including  are also generally subject to a presumption of in-service incurrence if manifest to a compensable degree within one year after active service, this does not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78   (1991).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 303, 305   (1992).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A March 2000 rating decision denied the claim of service connection for glaucoma.   The RO determined that the Veteran had been diagnosed with end stage glaucoma in June 1996, during a period of INACDUTRA, and that there had been no diagnosis of glaucoma during active service or within one year thereafter.  The Veteran did not submit a notice of disagreement within one year of the March 2000 decision.  No evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); cf. 38 C.F.R. § 3.156(b) (2012) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

As noted, because the Veteran did not submit a notice of disagreement with the March 2000 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2012).  If new and material evidence is presented or secured with respect to a claim that has been disallowed VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

At the time of the March 2000 rating decision, the evidence of record included the Veteran's service treatment records from his reserve service from October 1985 to July 1996.   (Records from his active service from May 1971 to May 1975 were not available.)

A review of the reserve service treatment records dated prior to June 1996 reveals no diagnosis or reports of symptoms associated with glaucoma.  Service treatment records beginning in June 1996 show a diagnosis of end stage chronic open angle glaucoma.  As a result of this diagnosis, in July 1996, the Veteran was referred to a physical disqualification review board which determined that he be administratively discharged due to physical disqualification.  In September 1996, he was assigned to retired reserve status.

A VA eye examination report dated in March 1998 shows that the Veteran was diagnosed with glaucoma, and it was indicated that he was legally blind secondary to that.  An opinion was not provided as to the etiology of the glaucoma.

Service connection for glaucoma was denied in March 2000 as the Veteran had been diagnosed with end stage glaucoma in June 1996, during a period of INACDUTRA, and that there had been no diagnosis of glaucoma during active service or within one year thereafter.  

In November 2008, the Veteran sought to reopen the claim of service connection for glaucoma.  In December 2009, the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for glaucoma.  This rating decision is the subject of the instant appeal.

The evidence received following the final March 2000 rating decision includes VA outpatient treatment record dated from February 1998 to December 2009 showing continued intermittent treatment for glaucoma.  The evidence also includes private medical records dated from February 1997 to May 1998 showing ongoing treatment for end stage glaucoma.

During his December 2010 and March 2013 hearings, the Veteran indicated that his glaucoma was first diagnosed in June 1996 during a period of ACDUTRA.  He explained that he had been on his annual training when the glaucoma was first diagnosed, and that he had never been diagnosed or treated for the disease prior to that time.

In light of the Veteran's testimony that he was first diagnosed with glaucoma during a period of ACDUTRA and not during a period of INACDUTRA, the newly received evidence pertains to an element of the claim that was previously found to be lacking.  In this regard, the March 2000 rating decision denied the Veteran's claim, in part, because the diagnosis of glaucoma was said to have been made during a period of INACDUTRA.  The new evidence, when considered with the old, triggers VA's duty to provide additional development in this regard.  Hence, it raises a reasonable possibility of substantiating the claim.  See Shade.

As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for glaucoma.  Therefore, the claim is reopened.

Hammer Toes

The Veteran seeks service connection for hammer toes of the feet.  During his December 2010 and March 2013 hearings, he indicated that he did not have any foot problem prior to his entry into service.  He described that during active service, he had been given boots to wear that were not the proper size, and that, as a result, he experienced pain, soreness, and blisters.  He added that he went to sick call and was treated with salve.  He also indicated that his symptoms lasted throughout service and continued until the present.

As noted above, the Veteran's service treatment records from his active service from May 1971 to May 1975 are not available.

Following active service, reserve service reports of medical examination dated in September 1984, July 1988, and April 1992 all show that clinical evaluation of the Veteran's feet was within normal limits.  In the associated reports of medical history, all of the same dates, the Veteran indicated that had never had foot trouble.  

A VA general medical examination report dated in February 1998 does not show any symptoms associated with or a diagnosis related to hammer toes of the feet.

VA outpatient treatment records dated from November 2008 to December 2009 show intermittent treatment for a diagnosis of bilateral hammer toes of the second through fifth toes due to tendon imbalance.  The Veteran was treated with orthotic shoes and socks.

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for hammer toes of the feet.  The Board recognizes that the Veteran's service treatment records are not available for review; however, following service, his reserve service treatment records consistently show that clinical evaluation of his feet was normal, and the Veteran himself indicated that he had never had foot trouble.  Moreover, the February 1998 VA general medical examination report makes no mention of a foot disability.

There is no indication of hammer toes of the feet until shown in the VA outpatient treatment records dated from November 2008 to December 2009.  In this regard, evidence of a prolonged period without medical complaint and the amount of time that elapsed since active service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that there is more than a silent record here; the record includes normal evaluations in reserve service and following service.  Id.; see also Savage v. Gober, 10 Vet. App. 488, 498   (1997) (in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity).

In view of the absence of in-service findings of hammer toes, coupled with the absence of any identified foot disability in the available reserve service treatment records, and the lengthy period following service without treatment, there is no evidence of problems associated with the periods when the Veteran served, and this weighs against the Veteran's claim.  

The Board recognizes the Veteran's contentions that he has had continuous hammer toes since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of his foot symptoms, his opinion is outweighed by the medical evidence of record.  Simply stated, the Veteran's reserve service treatment records (containing no competent medical evidence of hammer toes of the feet) and VA treatment records (showing no complaints, symptoms, findings or diagnoses associated with the feet until 2009, and no competent medical evidence linking hammer toes to the Veteran's service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, there is no competent medical opinion addressing a relationship between service and the current hammer toe disabilities.  While the Veteran is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has hammer toes as a result of his period of active service are outweighed by the evidence demonstrating that his feet were in fact within normal limits during reserve service.

The Board assigns greater probative value to the medical evidence in this case, which shows normal clinical evaluations during reserve service and no complaints or findings associated with the feet until the VA outpatient treatment records dated from November 2008 to December 2009.

For the reasons and bases provided above, the evidence in this case weighs against the claim of service connection for hammer toes of the feet.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for glaucoma is reopened; to this limited extent, the appeal of this issue is granted.

Service connection for hammer toes of the right foot is denied.

Service connection for hammer toes of the left foot is denied.


REMAND

In reopening the Veteran's claim of service connection for glaucoma, the Board notes that whether the Veteran's glaucoma was evident during a period of ACDUTRA or INACDUTRA could impact the Veteran's claim.  The record reflects that the Veteran had several years of reserve service.  However, there is no verification of record as to the type of service the Veteran had in June 1996.  As such, on remand the agency of original jurisdiction (AOJ) must attempt to verify all of the Veteran's periods of ACDUTRA and INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to verify all of the Veteran's periods of ACDUTRA and INACDUTRA, to specifically include the type of service in June 1996.  If such verification of ACDUTRA or INACDUTRA is unobtainable, a negative reply must be noted in writing and associated with the claims file.  (The Veteran should be given opportunity to submit any additional evidence on this question, especially with respect to the nature of any duty performed in June 1996.)

2.  The AOJ should thereafter re-adjudicate the question of service connection for glaucoma and issue a supplemental statement of the case that addresses any evidence received, including any showing the nature of duty performed in June 1996.  If the benefit sought remains denied, a supplemental statement of the case should be issued, and the Veteran should be given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


